Citation Nr: 0738405	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  03-21 921A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1.  Entitlement to service connection for a low back disorder 
based on direct or presumptive incurrence of the condition in 
service or, if pre-existing service, based on aggravation 
during service.

2.  Alternatively, entitlement to service connection for a 
low back disorder as secondary to a service-connected left 
knee disability.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1945 to 
March 1946.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The veteran, his spouse, and his daughter testified at a 
Travel Board hearing before the undersigned judge in August 
2007.

After that August 2007 hearing, the veteran was given 30 days 
to submit additional evidence.  He submitted duplicate 
private medical evidence later that same month, so within the 
time specified, and he waived his right to have the RO 
initially consider this additional evidence.  See 38 C.F.R. 
§§ 20.709, 20.800, 20.1304(c) (2007).

In addition, a review of the claims file reveals the veteran 
submitted November 2006, December 2006, and May 2007 claims 
of service connection for tinnitus and hearing loss, a total 
disability rating based on individual unemployability (TDIU), 
and an increased rating for his left knee disability.  The RO 
has acknowledged him filing these additional claims by way of 
March and June 2007 Veterans Claims Assistance Act (VCAA) 
letters, so apparently is developing these claims for 
adjudication, if not already adjudicated.

As for the low back disorder claim at issue that is 
predicated on direct or presumptive incurrence or aggravation 
of this condition during service, the Board is remanding this 
claim to the RO via the Appeals Management Center (AMC) 
in Washington, DC, for further development and consideration.  
However, the Board will go ahead and decide the claim to the 
alternative extent it is also predicated, instead, on the low 
back disorder being secondary to an already 
service-connected left knee disability.



FINDING OF FACT

There is no correlation between the veteran's current low 
back conditions and his service-connected left knee 
disability.


CONCLUSION OF LAW

None of the veteran's current low back conditions are 
proximately due to, the result of, or chronically aggravated 
by his service-connected left knee disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the VCAA.  
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify was accomplished by way 
of VCAA letters from the RO to the veteran dated in October 
2005 and March 2007.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
him about the information and evidence not of record that was 
necessary to substantiate service connection on a direct and 
secondary basis; (2) informing him about the information and 
evidence the VA would seek to provide; (3) informing him 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

The RO did not, however, provide pre-decisional VCAA notice 
that a downstream disability rating and an effective date for 
the award of benefits will be assigned if secondary service 
connection for a low back condition is awarded, as required 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Regardless, since secondary service connection is being 
denied, no disability rating or effective date will be 
assigned on this basis, so not providing additional notice 
concerning these downstream elements of the claim is moot 
and, therefore, at most harmless error.  See, too, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Further, In Pelegrini II, the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 07-
7130 (Fed. Cir. Sept. 17, 2007) (Mayfield IV) (where the 
Federal Circuit Court held that a statement of the case (SOC) 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, however, although the RO provided additional notice in 
March 2007 pertinent to secondary service connection, it did 
not go back and readjudicate the claim by way of a subsequent 
SSOC.  So in essence, the timing defect in the notice was not 
rectified.  

Concerning this, most recently, in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the timing or 
content of VCAA notice is presumed prejudicial, and the VA 
has the burden of rebutting this presumption by showing that 
the error was not prejudicial to the veteran in that it does 
not affect the essential fairness of the adjudication.  To do 
this, the VA must demonstrate:  (1) that any defect was cured 
by actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  

Thus, to the extent it may be argued there is a presumption 
of prejudice due to the timing error for VCAA notice and the 
content error in providing no Dingess notice, the Board finds 
that any prejudice has been rebutted in this case by the 
following: (1) based on the communications sent to the 
veteran over the course of this appeal, he clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) based on his contentions and the communications 
provided to him by VA over the course of this appeal, 
he reasonably understands from the notices provided what was 
needed.

Specifically, the veteran submitted personal statements, 
hearing testimony, and private medical evidence, as well as 
authorizing the release of private medical records.  In 
addition, the actual notices provided by the VA are clear and 
pertinent to the veteran's contentions, such that a 
reasonable person could understand what was required to prove 
the secondary service connection claim.  In fact, the veteran 
actively informed VA in April 2007 that he needed more time 
to submit additional evidence pertinent to his claim, which 
in fact he subsequently did.  Therefore, any deficiency with 
VCAA notice did not affect the essential fairness of the 
adjudication, as the veteran clearly understood his rights 
under the VCAA.  Overall, to the extent that the VA, under 
Sanders, may have erred in the content and timing of VCAA 
notices, all things considered, the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).
    
As for the duty to assist, the RO has secured his service 
medical records (SMRs) and private medical records as 
identified and authorized by the veteran.  In addition, the 
RO obtained a VA opinion addressing the veteran's secondary 
service connection claim.  See, e.g., McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  The veteran was also provided 30 
more days after the Board hearing to submit additional 
evidence.  Neither the veteran nor his representative has 
contended that any additional evidence remains outstanding.  
Thus, the Board is satisfied that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  

A disability also may be service connected if it is 
proximately due to or the result of a service-connected 
condition.  38 C.F.R. § 3.310(a).  In addition, secondary 
service connection may be established by any increase in 
severity (i.e., aggravation) of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease.  38 C.F.R. § 3.310(b), effective 
October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 
7, 2006).  A claim for secondary service connection requires 
medical evidence that connects the asserted secondary 
disorder to the service-connected disability.  Velez v. West, 
11 Vet. App. 148, 158 (1998).

Analysis - Secondary Service Connection

In his May 2002 claim, the veteran initially only sought 
service connection for a low back condition as directly 
related to his military service in the 1940s.  However, 
according to his August 2003 substantive appeal (VA Form 9) 
and his August 2007 hearing testimony before the Board, he is 
now also asserting that his low back condition is secondary 
to his already service-connected left knee disability.  
The Board is generally obligated to address all theories of 
service connection.  Szemraj v. Principi, 357 F.3d 1370, 1371 
(Fed. Cir. 2004).  Thus, the Board will address both theories 
alleged in this appeal.  

The threshold criterion for service connection - on either a 
direct or secondary basis, is the existence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).  Private X-ray and 
magnetic resonance imaging (MRI) reports from Dr. M.H. 
dated in April 2002, June 2003, and August 2005 reveal low-
back diagnoses of degenerative disc disease (DDD), spinal 
stenosis, moderate osteoarthritic changes of the sacroiliac 
joints, and lumbar dextroscoliosis.  Therefore, this evidence 
clearly confirms the veteran currently has low back 
disability, indeed several diagnoses.

Regardless, there is simply no competent medical evidence of 
record establishing the necessary link between the veteran's 
current low back conditions (irrespective of the particular 
diagnosis) and his service-connected left knee arthritis, 
status post knee replacement surgery.  Velez 11 Vet. App. at 
158.  In fact, in September 2006 a VA physician's assistant, 
upon a thorough review of the claims folder, proffered his 
opinion that there was no physiologic connection between the 
veteran's knee problem and his spinal stenosis.  He added 
that the veteran's spinal stenosis would not be caused or 
aggravated by a knee condition.  His opinion was also signed 
by a VA physician.  Subsequently, in a January 2007 Report of 
Contact, this same physician's assistant further clarified 
that all of the veteran's low back conditions, including DDD 
of the lumbar spine, were not caused or aggravated by his 
service-connected left knee disability.  The physician's 
assistant added that there was no medical literature to 
support the development of degeneration of one joint caused 
by another joint.  The Board finds that this unfavorable 
medical opinion and subsequent clarification are entitled to 
great probative weight against the claim, especially since 
there is no contrary medical opinion of record.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 
Vet. App. 237 (1999) (both indicating, like Velez, that 
competent medical nexus evidence is required to associate the 
low back disorders with the service-connected left knee 
disability).



During his Travel Board hearing, the veteran acknowledged 
that no physician has ever stated to him that there is a 
secondary, cause-and-effect relationship between his left 
knee and low back conditions.  However, the Board does 
nonetheless see that in his earlier August 2003 substantive 
appeal, the veteran stated that when he initially had left 
knee surgery in 1947, within two years of discharge from 
service, a physician stated to him that his back pain was 
related to his left knee disability.  Still, the Board must 
emphasize that "[t]he connection between what a physician 
said and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Furthermore, the veteran's assertions are not 
probative in light of the absence of any objective evidence 
of complaints or treatment for a low back condition in the 
claims folder from September 1946 through 2002, several 
decades.  See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. 
Cir. 2000).

Moreover, although the veteran submitted a July 2003 
treatment letter from Dr. M.H. as evidence in support of the 
secondary service connection claim, a review of this doctor's 
letter reveals no opinion specifically linking the veteran's 
low back and left knee conditions.  In fact, in a previous 
April 2002 handwritten letter, Dr. M.H. indicated the 
veteran's low back arthritis was caused "by many years of 
hard work."  Dr. M.H. made no mention of a relationship to 
the veteran's left knee disability, in particular.  After 
concluding his military service, per his own testimony and 
written statements, the veteran worked for many years as a 
carpenter and foreman, providing evidence in support of Dr. 
M.H.'s statement that the physical labor, etc., involved in 
those jobs precipitated the low back arthritis, not any 
functional or other impairment attributable to the service-
connected left knee disability.

Finally, neither the veteran nor his representative, without 
evidence showing that he or she has medical training or 
expertise, is competent to offer a medical opinion as to a 
relationship between his service-connected left knee 
disability and his current low back problems.  See 38 C.F.R. 
§ 3.159(a)(2); Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  In any event, even if one were to assume the 
competence of the veteran's lay statements, the medical 
evidence of record that is squarely against the existence of 
a secondary relationship clearly outweighs his lay 
assertions.  See generally Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  

Accordingly, the preponderance of the evidence is against the 
veteran's low back condition claim on a secondary basis, so 
this claim must be denied since there is no reasonable doubt 
to resolve in his favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Service connection for a low back disorder as secondary to 
the service-connected left knee disability is denied.


REMAND

Before addressing the merits of the low back disorder claim 
premised alternatively on direct or presumptive incurrence or 
aggravation during service, the Board finds that additional 
development of the evidence is required.

First, the RO (AMC) must send the veteran a VCAA notice 
letter complying with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  That is, this letter must specifically 
advise him that a downstream disability rating and an 
effective date will be assigned if his underlying service-
connection claim is granted.

Second, the veteran must be scheduled for a VA examination to 
obtain a medical opinion concerning the etiology of his 
current low back conditions on the basis of in-service 
incurrence or aggravation.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).



In this regard, for purposes of establishing service 
connection under 
38 U.S.C.A. § 1110, every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111 for disorders not 
noted on the entrance or enlistment examination, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003.  
The United States Court of Appeals for the Federal Circuit 
has adopted the General Counsel's position.  Wagner v. 
Principi, 370 F.3d  1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

The reports of the veteran's military induction and 
separation examinations are unremarkable for any mention of a 
low back disorder.  But the Board sees that a September 1946 
private medical certificate, prepared within six months of 
his discharge from service, documents arthritis and exostosis 
of the lumbar and dorsal segments of his spine.  According to 
this record, he reported a three-year history of low back 
pain, which he said was made worse by riding a tractor.  
So even then, contemporaneous to when he was in the military, 
there were his 
self-admitted indications of low back problems prior to when 
he began serving in the military.  He did not elsewhere 
report this pre-existing condition in his SMRs.

So to determine whether this evidence clearly and 
unmistakably demonstrates that the veteran had a low back 
disorder prior to service and, if he did, that this disorder 
was not aggravated by his service beyond the natural 
progression of the condition, a VA medical examination and 
opinion are needed.   38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  

Accordingly, this claim is REMANDED for the following 
development and consideration:

1.	Send the veteran a VCAA notice letter 
complying with the recent Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter must advise 
him that a downstream disability rating 
and an effective date will be assigned 
if his service-connection claim 
is granted.

2.	Then arrange for the veteran to undergo 
a VA examination to determine the 
nature and etiology of his current low 
back conditions.  He is hereby 
advised that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences 
for his claim.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  And the 
claims file, including a complete copy 
of this remand, must be made available 
for review of his pertinent medical 
history - including, in particular, 
the post-service September 1946 private 
medical certificate documenting low 
back exostosis and arthritis within one 
year of his discharge from 
the military, and which suggests he had 
low back problems (pain in particular) 
even prior to entering the military.

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to provide an 
opinion responding to the following 
questions:

(A)	Did the veteran have a low back 
condition prior to entering 
military service in February 
1945, i.e., a pre-existing 
disability?

(B)	If he did, did this condition 
permanently increase in 
severity during his military 
service from February 1945 to 
March 1946?

(C)	If there was a measurable 
increase in severity of a 
pre-existing low back 
condition during service, is 
this permanent increase in 
severity due to the natural 
progression of the condition?

(D)	If, in the alternative, it is 
determined the veteran did 
not have a pre-existing 
low back disorder when 
entering the military, is it 
at least as likely as not 
(50 percent or more probable) 
that any current low back 
condition is otherwise 
directly related to his 
military service, keeping in 
mind there was a diagnosis of 
arthritis within the one-year 
presumptive period following 
his discharge from the 
military.
     
     The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion such as causation 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

3.	Then readjudicate the claim in light of 
the additional evidence.  If this claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


